 1                                                     U.S. District Court Judge Robert S. Lasnik

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
 7
                                                    )
 8 JOHN A. DEACH,                                   ) Case No. C18-5285-RSL
                                                    )
 9                       Plaintiff,                 ) AGREED ORDER RE EAJA FEES
                                                    )
10 vs.                                              )
                                                    )
11                                                  )
     COMMISSIONER OF SOCIAL SECURITY,               )
12
                                                    )
13                       Defendant.                 )
                                                    )
14
            Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),
15

16   28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ORDERED that EAJA

17   attorney’s fees of $6,390.72 are awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S.

18   2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
19   allowed under the Department of the Treasury’s Offset Program, then the check for EAJA
20
     fees shall be made payable to JEANETTE LAFFOON, based upon Plaintiff’s assignment
21
     of these amounts to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to
22
     Plaintiff’s counsel, JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA
23
     98501.
24

25

     AGREED ORDER RE EAJA FEES              - Page 1                  MADDOX & LAFFOON, P.S.
     [C18-5285-RSL-JPD]                                               410-A South Capitol Way
                                                                      Olympia, WA. 98501
                                                                      (360) 786-8276
1

2          Dated this 16th day of May, 2019.
3
                                               A
4                                              ROBERT S. LASNIK
                                               U.S. DISTRICT COURT JUDGE
5
     Presented by:
6

7    /s/ JEANETTE LAFFOON
     JEANETTE LAFFOON, WSBA #30872
8    Attorney for Plaintiff

9
     Approved for entry,
10   Notice of presentation waived:
11
     /s/ JAMALA EDWARDS
12   JAMALA EDWARDS
     Special Assistant U.S. Attorney
13   Attorney for Defendant
     (signed per email authorization)
14

15

16

17

18

19

20

21

22

23

24

25

     AGREED ORDER RE EAJA FEES           - Page 2              MADDOX & LAFFOON, P.S.
     [C18-5285-RSL-JPD]                                        410-A South Capitol Way
                                                               Olympia, WA. 98501
                                                               (360) 786-8276
